                                                               JS-6




                    UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



PEUYOKO VICTOR PEREZ,               No. CV 20-00744-RGK (DFM)

            Petitioner,
                                    JUDGMENT
                    v.

S. SHERMAN,

            Respondent.



     Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
     IT IS ADJUDGED that this action is dismissed with prejudice.


Date:   6/21/2021                       _ _________________________
                                        R. GARY KLAUSNER
                                        United States District Judge
